PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                  _______________

                Nos. 19-1191 thru 19-1232
                   _______________
      In re: PENNEAST PIPELINE COMPANY, LLC

STATE OF NEW JERSEY; NEW JERSEY DEPARTMENT
 OF ENVIRONMENTAL PROTECTION; NEW JERSEY
STATE AGRICULTURE DEVELOPMENT COMMITTEE;
DELAWARE & RARITAN CANAL COMMISSION; NEW
JERSEY WATER SUPPLY AUTHORITY; NEW JERSEY
    DEPARTMENT OF TRANSPORTATION; NEW
  JERSEY DEPARTMENT OF THE TREASURY; NEW
     JERSEY MOTOR VEHICLE COMMISSION,
                  Appellants
               _______________

      On Appeal from the United States District Court
             for the District of New Jersey
           (D.C. Nos. 3-18-cv-01597, et seq.)


              ORDER AMENDING OPINION
                  _______________

  It has come to the attention of the Clerk that Lela
Hollabaugh counsel for amicus appellees Interstate Natural
Gas Association of America, et al., was not listed as counsel
on the opinion of this Court in addition American Gas
Association was not listed as an amicus appellee.

   Accordingly, it is hereby O R D E R E D that the listing of
counsel on the opinion is amended as follows:

Anna M. Manasco
Lela Hollabaugh
Bradley Arant Boult Cummings
1819 Fifth Avenue North
One Federal Place
Birmingham AL 35203
Counsel for Amicus Appellees
American Gas Association, Interstate Natural Gas Association
of America, American Petroleum Institute, Chamber of
Commerce of the United States of America,
National Association of Manufacturers

For the Court,

s/ Patricia S. Dodszuweit
Clerk

Date: September 11, 2019
cc: All Counsel of Record




                              2